Title: To George Washington from Timothy Pickering, 15 October 1793
From: Pickering, Timothy
To: Washington, George


            
              Sir,
              Philadelphia Oct. 15. 1793.
            
            The intelligence contained in the enclosed copy of a letter from Mr Storer, seemed to
              be of sufficient consequence to trouble you with; and I should have transmitted it a
              week ago; but the sickness in my family, and the death of a favourite son, have
              prevented me.
            To Governor Simcoe’s public professions of regret &c. at
              the issue of the treaty, a number of facts may be opposed. These with other
              communications I hope to have the honour to lay before you, when it shall please God
              to permit you to return hither with safety.
            I have received no further intelligence from Mr Storer. It may be proper for me to
              say, that I think Captain Ford a man of honour. He is a very sensible man; and
              whatever information he communicates from Mr Shehan may be the
              more relied on, as they married sisters, and the families lived under one roof. Capt.
              Ford has come to the States for the recovery of his health.
            The applications to Dr Rush, for two or three days past, have sensibly lessened, and
              the reports from his patients in general, are favourable: whence I hope the
              destructive fever is abating. It is now beginning to rain, and there is a prospect of
              its continuance; after which we may expect a cool air and frost that may destroy the
              fatal contagion. With great respect, I am, sir, your most obedient servant
            
              Timothy Pickering
            
          